Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2018 and 12/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer for processing information, this includes receiving information and making a determination, the claim sends this information electronically, but the same reception . This judicial exception is not integrated into a practical application because the additional element isreceiving information and making a determination is accomplished on a computer processor, but the claim does no more than use the computer elements to apply the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because computer elements, which are.
Dependent claims 17-23, further describes more steps within the warehouse management system to be performed with the computer and processor, and therefore no additional elements are presented and maintain the rejection of the claim it depends from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-20, 23-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 8,423,431 B1 Rouaix et al.

Regarding claim 16, Rouaix discloses a computer for a warehousing and shipping operation support system for objects (Rouaix Col. 3, Lns. 23-25, materials handling facility), the computer comprising: a processor configured to receive first coded information contained in a recognition code of an object scanned by a scanner (Rouaix Col. 7, Lns. 11-20, the method/system is performed on hardware, including a processor; Col. 10, Lns. 37-55, items have coded information, and a scanner to retrieve the information), receive information of a communication tag carried by a user from at least two transceivers, the information providing location information of the communication tag (Rouaix Col. 6, Lns. 29-45, the control system is capable of receiving information from sensors, scanners, RFID tags, cameras, which are used to determine the location using relative positioning; relative positioning uses time to receive information about location, from different transceivers to determine the location; Col. 7, Lns. 1-10, the communication device held by the agent receives information from numerous sources, RFID, scanners, cameras, which are then sent to the control system; Col. 10, Lns. 56-62, the location may be determined based on the user locations and a communication device they carry), determine a storage space of the object based on the location information of the communication tag when the scanner scanned the object and recording the determined storage space in a memory with the first coded information (Rouaix Col. 18, Lns. 45-52, the handheld device may scan an item and enter information about the location which is stored in the database).

Regarding claim 17, Rouaix discloses the computer as set forth in claim 16, wherein the processor is further configured to generate a work instruction based on the storage space and first coded information recorded in the memory (Rouaix Col. 5, Lns. 34-46, a control unit creates the most ideal path for the agent to get to and from the desired item, within the location, and projects messages to the agent and a visual path for the agent).

Regarding claim 18, Rouaix discloses the computer as set forth in claim 16, wherein the processor is further configured to determine a work status based on the storage space and first coded information recorded in the memory (Rouaix Col. 5, Lns. 34-46, a control unit creates the most ideal path for the agent to get to and from the desired item, within the location, and projects messages to the agent and a visual path for the agent).

(Rouaix Col. 24, Fig. 7 shows that the user may carry a communication terminal 750, in addition to an indirect asset management 744, which both receive information and send to the processor).

Regarding claim 20, Rouaix discloses the computer as set forth in claim 16, wherein the processor is further configured to determine that an object is shipped when the scanner scans in a shipping operation (Rouaix Col. 7, Lns. 65-67-Col. 8, Lns. 1-7, objects may be tracked all through shipping).

Regarding claim 23, Rouaix discloses the computer as set forth in claim 16, wherein the processor is further configured to generate an instruction to notify the user of an area for a next operation (Rouaix Col. 5, Lns. 34-46, a control unit creates the most ideal path for the agent to get to and from the desired item, within the location, and projects messages to the agent and a visual path for the agent; Col. 5, Lns. 47-51, once the first article is picked up/stored, the next article is highlighted and the new path for the operator is formed).

Regarding claim 24, Rouaix discloses a warehousing and shipping operation support system for objects, the system comprising: the computer as set forth in claim 16; the scanner (Rouaix Col. 10, Lns. 37-55, items have coded information, and a scanner to retrieve the information); the communication tag (Rouaix Col. 10, Lns. 37-55, items have coded information that is able to communicate), the at least two transceivers configured to generate the location information of the communication tag (Rouaix Col. 6, Lns. 29-45, the control system is capable of receiving information from sensors, scanners, RFID tags, cameras, which are used to determine the location using relative positioning; relative positioning uses time to receive information about location, from different transceivers to determine the location; Col. 7, Lns. 1-10, the communication device held by the agent receives information from numerous sources, RFID, scanners, cameras, which are then sent to the control system).

Regarding claim 25, Rouaix discloses (New) The warehousing and shipping operation support system for objects as set forth in claim 24, the system further comprising a portable user terminal configured to transmit information to the processor (Rouaix Col. 24, Fig. 7 shows that the user may carry a communication terminal 750, in addition to an indirect asset management 744, which both receive information and send to the processor).

Regarding claim 26, Rouaix discloses a method of operating a warehouse support system for objects (Rouaix Col. 3, Lns. 23-25, materials handling facility), the method comprising: scanning a recognition code of an object with a scanner carried by a user and generating first coded information contained in the (Rouaix Col. 7, Lns. 11-20, the method/system is performed on hardware, including a processor; Col. 10, Lns. 37-55, items have coded information, and a scanner to retrieve the information); generating location information of a communication tag carried by the user (Rouaix Col. 6, Lns. 29-45, the control system is capable of receiving information from sensors, scanners, RFID tags, cameras, which are used to determine the location using relative positioning; relative positioning uses time to receive information about location, from different transceivers to determine the location; Col. 10, Lns. 56-62, the location may be determined based on the user locations and a transceiver they carry); and determining a storage space of the object based on the location information of the communication tag when the scanner scanned the object and recording the determined storage space in a memory with the first coded information (Rouaix Col. 18, Lns. 45-52, the handheld device may scan an item and enter information about the location which is stored in the database).

Regarding claim 27, Rouaix discloses the method as set forth in claim 26 wherein the scanner is coupled to a portable user terminal carried by the user (Rouaix Col. 24, Fig. 7 shows that the user may carry a communication terminal 750, in addition to an indirect asset management 744, which both receive information and send to the processor, both terminals are portable and carried by the user).

Regarding claim 28, Rouaix discloses a method of operating a warehouse support system for objects (Rouaix Col. 3, Lns. 23-25, materials handling facility), the method comprising: scanning a recognition code of an object with a scanner carried by a user and generating first coded information contained in the recognition code (Rouaix Col. 7, Lns. 11-20, the method/system is performed on hardware, including a processor; Col. 10, Lns. 37-55, items have coded information, and a scanner to retrieve the information; Fig. 4,5, communication device scans information and is carries by the user); generating location information of a communication tag carried by the user automatically (Rouaix Col. 6, Lns. 29-45, the control system is capable of receiving information from sensors, scanners, RFID tags, cameras, which are used to determine the location using relative positioning; relative positioning uses time to receive information about location, from different transceivers to determine the location; Col. 7, Lns. 1-10, the communication device held by the agent receives information from numerous sources, RFID, scanners, cameras, which are then sent to the control system; Col. 10, Lns. 56-62, the location may be determined based on the user locations and a communication device they carry); and determining a storage space of the object based on the location information of the communication tag when the scanner scanned the object and recording the determined storage space in a memory with the first coded information (Rouaix Col. 18, Lns. 45-52, the handheld device may scan an item and enter information about the location which is stored in the database).

Regarding claim 29, Rouaix discloses the method as set forth in claim 28, further comprising determining a work status based on the storage space and the first coded information recorded in the memory (Rouaix Col. 5, Lns. 34-46, a control unit creates the most ideal path for the agent to get to and from the desired item, within the location, and projects messages to the agent and a visual path for the agent).

Regarding claim 30, Rouaix discloses the method as set forth in claim 28, further comprising determining that an object is shipped when the scanner scans in a shipping operation (Rouaix Col. 7, Lns. 65-67-Col. 8, Lns. 1-7, objects may be tracked all through shipping).

Regarding claim 32, Rouaix discloses the computer as set forth in claim 16, wherein the processor is further configured to use the location information of the communication tag when the scanner scanned the object to determine if the communication tag is in the vicinity of an empty storage space to generate a warehousing completion signal or an error signal (Rouaix Col. 6, Lns. 40-48, the location information is used to indicate the position in the facility where it should be stowed, and sends a message when the stowing is complete; if the location is indicated for receiving a package, it should be empty, and when the package is stowed in that location and is complete, then it is confirmed that the location was empty and the stowing was successfully complete; Col. 10, Lns. 56-62, the location may be determined based on the user locations and a communication device they carry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,423,431 B1 Rouaix et al. as applied to claim 16 above, and further in view of US 2006/0022824 A1 Olsen et al..

Regarding claim 21, Rouaix discloses the computer as set forth in claim 16. Rouaix fails to explicitly disclose wherein the processor is further configured to receive information of an LED tag on an object. Olsen is in the field of location identification (Olsen Abstract, identifying a location) and teaches wherein the processor is further configured to receive information of an LED tag on an object (Olsen Para. [0011-0012] LEDs are used as location tools for identification and communicate throughout the system). It would have been obvious to one (Olsen Para. [0050]).

Regarding claim 22, Rouaix discloses the computer as set forth in claim 16. Rouaix fails to explicitly disclose wherein the processor is further configured to generate an instruction for an LED tag on an object. Olsen teaches wherein the processor is further configured to generate an instruction for an LED tag on an object (Olsen Para. [0011-0012] LEDs are used as location tools for identification and communicate throughout the system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer of Rouaix with the LED tag taught by Olsen, The motivation for doing so would be to provide a visual indicator to the user of the location of the item, as well as more noticeable actions, such as a flashing light, to make the retrieval easier and faster (Olsen Para. [0050]).

Regarding claim 31, Rouaix discloses the method as set forth in claim 28. Rouaix fails to explicitly disclose further comprising receiving information of an LED tag on an object. Olsen teaches further comprising receiving information of an LED tag on an object (Olsen Para. [0011-0012] LEDs are used as location tools for identification and communicate throughout the system). It would have been (Olsen Para. [0050]).

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
Regarding 101, Examiner concedes that claims 24 and 25 integrate the abstract idea into a practical application by explicitly including a scanner, communication tag and transceivers. The integration of these additional elements eliminates the abstract nature of “receiving” information. The same applies for claims 26-31, which require computers, processors, scanners, communication tags and storage space. Claims 16-23 remain rejected as an abstract idea, Examiner reaffirms the position that management of a warehouse is part of the sales activities, which is part of the enumerated grouping and is not expanded beyond the grouping, and therefore is a commercial interaction, and is therefore a method of organizing human activity. Further, the act of receiving and determine information may be accomplished within a human mind, and may further be grouped in the idea of a mental process. The later claims positively incorporate other elements, which integrate the idea into more than the abstract idea.
Regarding 102, Rouiax is able to determine the location of articles through a variety of ways. One of which is scanning and entering the location information, but the relative position of the article may be determined based on the scanned tag, in accordance with other sensors throughout the warehouse, including sensors, scanners, cameras, which is described in Col. 6, Lns. 29-45, and Col. 7, Lns. 1-10. The scanned information may also store in the database the location of the specific articles, as described in Col. 3, Lns. 30-40, and shown in Fig. 7, as an RFID tag set on the item, with an associated location being recorded when scanned. The amendments to the claims merely receive information from a tag carried by the user, which in the case of Rouiax is the agent. Rouiax specifically has an agent send information from a carried electronic device with information about the location. Therefore, Rouiax is able to disclose receiving information of an object by scanning, that the agent carried device may include information about the location, and overall use that information to determine where the inventory is stored.
Regarding 103, Olsen is not needed to overcome the location identification amendments, and therefore is using to teach the LED of dependent claims as previously presented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0163159 A1 Thomas teaches monitoring the shipping of cargo (Abstract), US 8,561,897 B2 Kunizig teaches locating objects within a warehouse (Abstract), US 2013/0193200 A1 O’Connor teaches a method and apparatus for .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687  

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687